UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-5865 Gerber Scientific, Inc. (Exact name of registrant as specified in its charter) Connecticut 06-0640743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 83 Gerber Road West, South Windsor, Connecticut (Address of principal executive offices) 06074 (Zip Code) Registrant's telephone number, including area code: (860) 644-1551 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer þ Non-accelerated filer(Do not check if a smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No þ 25,157,590 shares of common stock of the registrant were outstanding as of February 28, 2010, exclusive of treasury shares. GERBER SCIENTIFIC, INC. Index to Quarterly Report on Form 10-Q Fiscal Quarter Ended January 31, 2010 PART I PAGE Item 1. Financial Statements Condensed Consolidated Statements of Operations 3-4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7-18 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 19-31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 33 Signature 34 Exhibit Index 35 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Gerber Scientific, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Fiscal Quarters Ended January 31, In thousands, except per share data 2010 2009 Revenue: Product sales $ 94,794 $ 88,752 Service sales 15,877 17,439 110,671 106,191 Cost of Sales: Cost of products sold 67,618 63,674 Cost of services sold 10,196 10,291 77,814 73,965 Gross profit 32,857 32,226 Selling, general and administrative expenses 27,276 27,122 Research and development 4,626 4,847 Restructuring and other expenses 1,194 40 Operating (loss) income (239 ) 217 Other income (expense), net (126 ) (2,470 ) Interest expense (1,374 ) (654 ) Loss from continuing operations before income taxes (1,739 ) (2,907 ) Income tax benefit (981 ) (1,616 ) Loss from continuing operations, net of taxes (758 ) (1,291 ) Loss from discontinued operations, net of taxes of $5 and $(25), respectively (51 ) (941 ) Net loss $ (809 ) $ (2,232 ) Basic loss per common share: Continuing operations $ (0.03 ) $ (0.05 ) Discontinued operations (0.04 ) Basic loss per common share $ (0.03 ) $ (0.09 ) Diluted loss per common share: Continuing operations $ (0.03 ) $ (0.05 ) Discontinued operations (0.04 ) Diluted loss per common share $ (0.03 ) $ (0.09 ) Weighted Average Common Shares Outstanding: Basic 25,195 24,131 Diluted 25,195 24,131 See accompanying notes to condensed consolidated financial statements. 3 Gerber Scientific, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the Nine Months Ended January 31, In thousands, except per share data 2010 2009 Revenue: Product sales $ 292,104 $ 341,702 Service sales 49,315 55,207 341,419 396,909 Cost of Sales: Cost of products sold 211,048 247,298 Cost of services sold 30,267 35,636 241,315 282,934 Gross profit 100,104 113,975 Selling, general and administrative expenses 78,987 88,996 Research and development 13,586 16,778 Restructuring and other expenses 1,450 884 Operating income 6,081 7,317 Other income (expense), net (1,525 ) (3,007 ) Interest expense (3,234 ) (1,941 ) Income from continuing operations before income taxes 1,322 2,369 Income tax benefit (996 ) (3,429 ) Income from continuing operations, net of taxes 2,318 5,798 Loss from discontinued operations, net of taxes of ($886) and $5, respectively (2,154 ) (1,255 ) Net income $ 164 $ 4,543 Basic earnings (loss) per common share: Continuing operations $ 0.09 $ 0.24 Discontinued operations (0.08 ) (0.05 ) Basic earnings per common share $ 0.01 $ 0.19 Diluted earnings (loss) per common share: Continuing operations $ 0.09 $ 0.24 Discontinued operations (0.08 ) (0.05 ) Diluted earnings per common share $ 0.01 $ 0.19 Weighted Average Common Shares Outstanding: Basic 24,904 23,953 Diluted 24,936 24,064 See accompanying notes to condensed consolidated financial statements. 4 Gerber Scientific, Inc. Condensed Consolidated Balance Sheets (Unaudited) January 31, April 30, In thousands 2010 2009 Assets: Current Assets: Cash and cash equivalents $ 7,921 $ 10,313 Accounts receivable, net 72,744 87,798 Inventories 66,883 72,108 Deferred tax assets, net 9,702 9,022 Prepaid expenses and other current assets 5,717 4,659 Total Current Assets 162,967 183,900 Property, plant and equipment, net 33,423 37,119 Goodwill 83,027 76,940 Deferred tax assets, net 45,640 43,339 Other assets 21,416 17,919 Total Assets $ 346,473 $ 359,217 Liabilities and Shareholders' Equity: Current Liabilities: Accounts payable $ 38,566 $ 37,494 Accrued compensation and benefits 12,717 15,735 Other accrued liabilities 22,088 24,748 Deferred revenue 12,329 13,084 Total Current Liabilities 85,700 91,061 Long-term debt 45,000 73,500 Accrued pension benefit liability 30,366 29,629 Other long-term liabilities 21,765 16,725 Commitments and contingencies Shareholders' Equity: Preferred stock Common stock 257 252 Paid-in capital 81,531 79,198 Retained earnings 97,826 97,662 Treasury stock (11,035 ) (11,531 ) Accumulated other comprehensive loss (4,937 ) (17,279 ) Total Shareholders' Equity 163,642 148,302 Total Liabilities and Shareholders' Equity $ 346,473 $ 359,217 See accompanying notes to condensed consolidated financial statements. 5 Gerber Scientific, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended January 31, In thousands 2010 2009 Cash flows from operating activities: Net income $ 164 $ 4,543 Adjustments to reconcile net income to cash provided by operatingactivities: Depreciation and amortization 7,250 7,547 Deferred income taxes (2,430 ) (5,173 ) Stock-based compensation 2,914 2,428 Loss (gain) on sale of assets 2,328 (622 ) Other-than-temporary impairment charge 2,290 Other noncash items 1,525 977 Changes in operating accounts, excluding effects of acquisitions: Accounts receivable 13,785 27,929 Inventories (233 ) (3,166 ) Prepaid expenses and other assets (775 ) (114 ) Accounts payable and other accrued liabilities (1,717 ) (21,577 ) Accrued compensation and benefits (3,333 ) (8,744 ) Net cash provided by operating activities 19,478 6,318 Cash flows from investing activities: Capital expenditures (3,231 ) (6,471 ) Proceeds from sale of net assets 13,116 2,590 Proceeds from sale of available for sale investments 149 705 Purchases of available for sale investments (113 ) (432 ) Business acquisitions (3,473 ) (34,273 ) Investments in intangible assets (1,149 ) (678 ) Net cash provided by (used for) investing activities 5,299 (38,559 ) Cash flows from financing activities: Debt repayments (88,676 ) (56,771 ) Debt proceeds 61,104 88,500 Debt issuance costs (494 ) Common stock activity (190 ) 899 Net cash (used for) provided by financing activities (28,256 ) 32,628 Effect of exchange rate changes on cash 1,087 (3,339 ) Decrease in cash and cash equivalents (2,392 ) (2,952 ) Cash and cash equivalents at beginning of period 10,313 13,892 Cash and cash equivalents at end of period $ 7,921 $ 10,940 See accompanying notes to condensed consolidated financial statements. 6 Gerber Scientific, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Gerber Scientific, Inc. and its subsidiaries (collectively, the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X. The Condensed Consolidated Balance Sheet as of April 30, 2009 has been derived from the audited consolidated financial statements; however, these condensed consolidated financial statements do not include all of the disclosures required by accounting principles generally accepted in the United States of America for complete financial statements.All significant intercompany transactions have been eliminated in the condensed consolidated financial statements. The condensed consolidated financial statements have been prepared, in all material respects, in accordance with the accounting principles followed in the preparation of the Company's annual financial statements for the fiscal year ended April 30, 2009.The results of operations for the quarter and nine months ended January 31, 2010 and cash flows for the nine months ended January 31, 2010 are not necessarily indicative of the operating results and cash flows for the full fiscal year or any other future period. The Company has evaluated subsequent events for disclosure that have occurred through the issuance of the accompanying condensed consolidated financial statements. Management believes that all adjustments, which include only normal recurring adjustments necessary to fairly state the Company's consolidated financial position, results of operations, cash flows and footnote disclosures for the periods reported, have been included. The financial information included in this Quarterly Report on Form 10-Q should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company's Annual Report on Form 10-K for the fiscal year ended April 30, 2009, filed with the Securities and Exchange Commission on July 7, 2009.Certain reclassifications have been made to conform to the presentation for the quarter and nine months ended January 31, 2010 that included the reclassification of severance and other costs from Selling, general and administrative expenses to Restructuring and other expenses on the accompanying Condensed Consolidated Statements of Operations. The results of operations and cash flows for Yunique Solutions, Inc. (“Yunique”) are included from the date of acquisition on November 25, 2009 through January 31, 2010 in the accompanying Condensed Consolidated Statements of Operations and Condensed Consolidated Statements of Cash Flows.The accompanying Condensed Consolidated Balance Sheet as of January 31, 2010 includes the acquired assets and liabilities of Yunique.See Note 3. The results of operations and cash flows for two companies that were acquired during the fiscal year ended April 30, 2009, Gamma Computer Tech Company, Ltd. (“Gamma”) acquired in September 2008 and Virtek Vision International, Inc. (“Virtek”) acquired in October 2008, are included in the accompanying Condensed Consolidated Statements of Operations for the quarter and nine months ended January 31, 2010 and 2009 and the Condensed Consolidated Statements of Cash Flows for the nine months ended January 31, 2010 and 2009.For comparative purposes, the Company believes that its consolidated results of operations for the nine months ended January 31, 2009 would not have been materially different had the fiscal 2009 acquisitions occurred on May 1, The Company completed the sale of 100 percent of the capital stock of its wholly-owned subsidiary, FOBA Technology + Services GmbH (“FOBA”), on September 1, 2009.FOBA was acquired as part of the acquisition of Virtek.The results of FOBA’s operations were previously reported within the Apparel and Flexible Materials segment.The Company has reported the results of operations and the gain on the sale of FOBA as discontinued operations for the quarter and nine months ended January 31, 2010 and 2009 within the condensed consolidated financial statements.The April 30, 2009 comparative Condensed Consolidated Balance Sheet and related disclosures do not reflect net assets held for sale as the criteria for assets held for sale were not met as of April 30, 2009.See Note The Company completed the sale of substantially all of the assets and liabilities of ND Graphics, a Canadian business unit of Gerber Scientific Products within the Sign Making and Specialty Graphics segment, to a group of investors led by the President of ND Graphics on September 30, 2009.The Company has reported the results of operations and the loss on the sale of ND Graphics as discontinued operations for the quarter and nine months ended January 31, 2010 and 2009 within the condensed consolidated financial statements.The April 30, 2009 comparative Condensed Consolidated Balance Sheet and related disclosures do not reflect net assets held for sale as the criteria for assets held for sale were not met as of April 30, 2009.See Note 7 The Company closed the majority of its Spandex Poland operations during the quarter ended October 31, 2009.The results of this business were previously reported within the Sign Making and Specialty Graphics segment.The Company has reported the results of operations of Spandex Poland as discontinued operations for the quarter and nine months ended January 31, 2010 and 2009 within the condensed consolidated financial statements.See Note Note 2.Inventories Inventories were as follows: January 31, April 30, In thousands 2010 2009 Raw materials and purchased parts $ 55,657 $ 58,779 Work in process 1,836 3,510 Finished goods 9,390 9,819 Total inventories $ 66,883 $ 72,108 Note 3.Business Acquisition On November 25, 2009, the Company acquired for cash 100 percent of the stock of Yunique, a software development company for the apparel and flexible materials markets located in New York.The acquisition of this business is expected to enhance the Apparel and Flexible Materials segment’s product lifecycle management software product offerings.Under the terms of the stock purchase agreement, the Company paid $2.0 million to the former owners of Yunique and is liable for future contingent payments based upon Yunique’s annual revenue for the three full fiscal years following the acquisition date.The contingent payments could range from $3.3 million to $4.0 million and were estimated as approximately $3.8 million on an undiscounted basis using probability-based forecasted revenue as of the acquisition date.The contingent future payments were recorded at estimated fair value and classified as Other long-term liabilities on the accompanying Condensed Consolidated Balance Sheet.The Company funded the initial payment for this acquisition with borrowings under its credit facility.The operating results of this business are included in the Company’s condensed consolidated financial statements from the date of the acquisition as part of the Apparel and Flexible Materials segment. The assets and liabilities of Yunique were recorded at fair value under the purchase method of accounting.The Company determined the fair value of acquired intangible assets through the use of valuation models.The acquired amortizable intangible assets included $1.8 million attributable to customer relationships with an estimated useful life of ten years, $0.9 million attributable to developed technology assets with an estimated useful life of five years, and a trade name valued at $0.1 million with an estimated useful life of ten years.The unallocated purchase price of $3.5 million was recorded as goodwill, none of which is anticipated to be tax deductible. The recorded goodwill is primarily attributable to expected synergies between the Company and Yunique.The following table summarizes the assets acquired and liabilities assumed: In thousands November 25, 2009 Assets acquired: Accounts receivable $ 208 Prepaid and other assets 12 Goodwill 3,531 Other assets 2,797 Total assets acquired $ 6,548 Liabilities assumed: Accounts payable 34 Other accrued liabilities 158 Deferred revenue 149 Other long-term liabilities 1,021 Total liabilities assumed $ 1,362 Net assets acquired $ 5,186 Consideration: Cash payment $ 2,012 Estimated fair value of contingent consideration 3,174 Total consideration $ 5,186 8 For comparative purposes, the Company believes that its results of operations for the quarter and nine months ended January 31, 2009 would not have been materially different had the acquisition occurred at May 1, 2008 and its results of operations for the quarter and nine months ended January 31, 2010 would not have been materially different had the acquisition occurred at May 1, Note 4.Goodwill and Intangible Assets The table below presents the gross carrying amount and accumulated amortization of acquired intangible assets other than goodwill included in Other assets on the Company's Condensed Consolidated Balance Sheets: January 31, 2010 April 30, 2009 In thousands Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Amortized intangible assets: Patents $ 8,337 $ 3,607 $ 7,603 $ 3,210 Other 8,067 1,080 5,131 739 Total amortized intangible assets $ 16,404 $ 4,687 $ 12,734 $ 3,949 Intangible asset amortization expense was $0.4 million and $1.0 million, respectively, for the quarter and nine months ended January 31, 2010.For the quarter and nine months ended January 31, 2009, intangible asset amortization expense was $0.4 million and $0.8 million, respectively.It is estimated that such expense will be $1.4 million for the fiscal year ending April 30, 2010, $1.5 million for the fiscal year ending April 30, 2011, $1.4 million for the fiscal year ending April 30, 2012, $1.3 million for the fiscal year ending April 30, 2013 and $1.2 million annually for the fiscal years ending April 30, 2014 and 2015 based on the amortizable intangible assets as of January 31, The Company settled $1.5 million in contingent obligation commitments during the nine months ended January 31, 2010 related to past acquisitions with the former owners of Data Technology, Inc. and Gamma.In connection with the sale of FOBA and ND Graphics, the Company recorded a charge of $2.6 million for the write-off of goodwill as part of the Loss from discontinued operations in the accompanying Condensed Consolidated Statements of Operations.Balances and changes in the carrying amount of goodwill for the nine months ended January 31, 2010 were as follows: In thousands Sign Making and Specialty Graphics Apparel and Flexible Materials Ophthalmic Lens Processing Total Balance as of April 30, 2009: Goodwill $ 118,690 $ 34,207 $ 38,696 $ 191,593 Accumulated impairment losses (92,953 ) (21,700 ) (114,653 ) Balance as of April 30, 2009 25,737 34,207 16,996 76,940 Business acquisitions 1,086 3,897 4,983 Business dispositions (972 ) (1,581 ) (2,553 ) Effects of currency translation 1,615 2,042 3,657 Balance as of January 31, 2010 $ 27,466 $ 38,565 $ 16,996 $ 83,027 Note 5.Restructuring and Other Expenses During the quarter and nine months ended January 31, 2010, the Company terminated certain employees that became redundant with the Yunique acquisition.These terminations resulted in severance costs within the Apparel and Flexible Materials segment of $0.4 million for both the quarter and nine months ended January 31, 2010.As of January 31, 2010, $0.3 million in severance costs remained unpaid, which is expected to be paid in full by January 31, 2011.The Company does not anticipate any future additional costs associated with this action.Fees of $0.5 million associated with the Yunique acquisition for both the quarter and nine months ended January 31, 2010 are also included in Restructuring and other expenses in the accompanying Condensed Consolidated Statements of Operations. For the quarter and nine months ended January 31, 2010, the Company eliminated certain finance positions as a result of business process improvement initiatives and the outsourcing of certain functions.These actions resulted in severance costs of $0.3 million and $0.5 million for the quarter and nine months ended January 31, 2010, respectively, recorded within the 9 Corporate segment and not allocated to any reportable operating segment.As of January 31, 2010, $0.3 million in severance costs remained unpaid, which is expected to be paid in full by October 31, 2010. During the quarter and nine months ended January 31, 2009, the Company eliminated several positions and reduced its global workforce as a result of general economic conditions and incurred severance costs of $0.9 million and $1.7 million for the quarter and nine months ended January 31, 2009, respectively, that were historically reported within Selling, general and administrative expenses on the accompanying Condensed Consolidated Statements of Operations.The Sign Making and Specialty Graphics segment incurred $0.5 million and $0.7 million of severance for the quarter and nine months ended January 31, 2009, respectively.The Apparel and Flexible Materials segment incurred $0.3 million and $0.9 million for the quarter and nine months ended January 31, 2009, respectively.The Ophthalmic Lens Processing segment incurred $0.1 million for both the quarter and nine months ended January 31, 2009.Severance costs were paid in full as of January 31, 2010.Severance costs historically recorded as either Cost of products sold or Cost of services sold were not reclassified to Restructuring and other expenses on the accompanying Condensed Consolidated Statements of Operations.The Company continues to evaluate its workforce based on expected future business size. During the quarter and nine months ended January 31, 2009, management completed facility rationalization plans for its Connecticut locations and determined that it would reoccupy a previously vacated leased facility.This determination resulted in the reversal of a previously established leased facility restructuring reserve and resulted in a $0.9 million benefit.This benefit was reflected in the Sign Making and Specialty Graphics segment as the initial charge was recorded to this segment's performance in the fiscal year ended April 30, 2004. Note 6.Segment Reporting The Company's operations are classified into three reportable operating segments: Sign Making and Specialty Graphics, Apparel and Flexible Materials and Ophthalmic Lens Processing. The Sign Making and Specialty Graphics reportable operating segment is comprised of the Gerber Scientific Products and Spandex business units.The results of Yunique, Gamma and Virtek are included within the Apparel and Flexible Materials segment from the respective dates of acquisition.See Note 1. The following table presents revenue and operating (loss) income by reportable segment: For the Fiscal Quarters Ended January 31, For the Nine Months Ended January 31, In thousands 2010 2009 2010 2009 Sign Making and Specialty Graphics: Gerber Scientific Products $ 9,341 $ 11,938 $ 33,603 $ 45,457 Spandex 50,267 45,430 159,094 177,122 Sign Making and Specialty Graphics 59,608 57,368 192,697 222,579 Apparel and Flexible Materials 40,095 36,437 112,249 130,768 Ophthalmic Lens Processing 10,968 12,386 36,473 43,562 Consolidated revenue $ 110,671 $ 106,191 $ 341,419 $ 396,909 Sign Making and Specialty Graphics: Gerber Scientific Products $ (2,488 ) $ 334 $ (4,950 ) $ (881 ) Spandex 2,730 704 9,255 6,832 Sign Making and Specialty Graphics 242 1,038 4,305 5,951 Apparel and Flexible Materials 4,140 2,778 11,597 11,373 Ophthalmic Lens Processing (318 ) 737 2,002 2,625 Segment operating income 4,064 4,553 17,904 19,949 Corporate operating expenses (4,303 ) (4,336 ) (11,823 ) (12,632 ) Consolidated operating (loss) income $ (239 ) $ 217 $ 6,081 $ 7,317 10 Note 7.Comprehensive Income (Loss) The Company's total comprehensive income (loss) was as follows: For the Fiscal Quarters Ended January 31, For the Nine Months Ended January 31, In thousands 2010 2009 2010 2009 Net (loss) income $ (809 ) $ (2,232 ) $ 164 $ 4,543 Other comprehensive (loss) income: Foreign currency translation adjustments (3,765 ) (3,677 ) 11,346 (31,266 ) Defined benefit pension plans activity, net of tax 96 205 288 614 Unrealized investment gain income, net of tax 79 1,283 450 474 Net gain (loss) on derivative instruments, net of tax 142 (561 ) 258 (688 ) Total comprehensive (loss) income $ (4,257 ) $ (4,982 ) $ 12,506 $ (26,323 ) Note 8. Earnings Per Share Basic earnings per common share are equal to net income divided by the weighted average number of common shares outstanding during the period.Diluted earnings per common share are equal to net income divided by the weighted average number of common shares outstanding during the period, including the effect of stock-based compensation, where such effect is dilutive. In June 2008, the Financial Accounting Standards Board (“FASB”) issued new guidance regarding the treatment of unvested share-based payment awards with rights to receive non-forfeitable dividends that need to be considered participating securities and must be included in the computation of basic earnings per common share.This application must be applied retrospectively at the date of adoption.The Company adopted this guidance, which is now a part of Accounting Standards Codification (“ASC”) 260, Earnings per Share, on May 1, 2009, as unvested restricted stock grants include non-forfeitable dividend rights. Approximately 1,402,013 shares and 503,359 shares of unvested restricted stock were outstanding as of January 31, 2010 and January 31, 2009, respectively.Reported basic and diluted earnings per common share after adoption of the new guidance for both the quarter and nine months ended January 31, 2009 were not impacted as a result of including these shares. The following table sets forth the computation of basic and diluted earnings (loss) per common share: For the Fiscal Quarters Ended January 31, 2010 2009 In thousands, except per share amounts Net Loss Average Shares Per Share Net Loss Average Shares Per Share Basic loss per common share: Continuing operations $ (758 ) 25,195 $ (0.03 ) $ (1,291 ) 24,131 $ (0.05 ) Discontinued operations $ (51 ) 25,195 (941 ) 24,131 (0.04 ) Basic loss per common share $ (809 ) 25,195 $ (0.03 ) $ (2,232 ) 24,131 $ (0.09 ) Diluted loss per common share: Continuing operations $ (758 ) 25,195 $ (0.03 ) $ (1,291 ) 24,131 $ (0.05 ) Effect of dilutive options and awards Continuing operations $ (758 ) 25,195 $ (0.03 ) $ (1,291 ) 24,131 $ (0.05 ) Discontinued operations $ (51 ) 25,195 (941 ) 24,131 (0.04 ) Diluted loss per common share $ (809 ) 25,195 $ (0.03 ) $ (2,232 ) 24,131 $ (0.09 ) 11 For the Nine Months Ended January 31, 2010 2009 In thousands, except per share amounts Net Income Average Shares Per Share Net Income Average Shares Per Share Basic earnings (loss) per common share: Continuing operations $ 2,318 24,904 $ 0.09 $ 5,798 23,953 $ 0.24 Discontinued operations $ (2,154 ) 24,904 $ (0.08 ) (1,255 ) 23,953 (0.05 ) Basic earnings per common share $ 164 24,904 $ 0.01 $ 4,543 23,953 $ 0.19 Diluted earnings (loss) per common share: Continuing operations $ 2,318 24,904 $ 0.09 $ 5,798 23,953 $ 0.24 Effect of dilutive options and awards 32 111 Continuing operations $ 2,318 24,936 $ 0.09 $ 5,798 24,064 $ 0.24 Discontinued operations $ (2,154 ) 24,936 $ (0.08 ) (1,255 ) 24,064 (0.05 ) Diluted earnings per common share $ 164 24,936 $ 0.01 $ 4,543 24,064 $ 0.19 Note 9.Guarantees The Company extends financial and product performance guarantees to third parties. There have been no material changes to guarantees outstanding during the quarter or nine months ended January 31, 2010. Changes in the carrying amounts of product warranty liabilities were as follows: For the Nine Months Ended January 31, In thousands 2010 2009 Beginning balance $ 2,815 $ 2,327 Warranties issued in the current period 4,342 3,738 Reductions for costs incurred (4,128 ) (3,984 ) Impact of business acquisitions 668 Impact of business dispositions (574 ) Ending balance $ 2,455 $ 2,749 Note 10.Employee Benefit Plans Components of net periodic benefit cost were as follows: For the Fiscal Quarters Ended January 31, For the Nine Months Ended January 31, In thousands 2010 2009 2010 2009 Service cost $ $ 597 $ $ 1,791 Interest cost 1,698 1,770 5,096 5,310 Expected return on plan assets (1,316 ) (1,709 ) (3,948 ) (5,129 ) Amortization of: Prior service cost 73 219 Actuarial loss 153 253 459 759 Net periodic benefit cost $ 535 $ 984 $ 1,607 $ 2,950 Cash contributions of $0.1 million and $0.4 million were made to the Company’s nonqualified defined benefit pension plan for the fiscal quarter and nine months ended January 31, 2010, respectively. The Company expects to contribute $0.6 million to its nonqualified pension plan in the fiscal year ending April 30, 2010 to fund benefit payments.No contributions are anticipated for the Company’s qualified defined benefit pension plan in the fiscal year ending April 30, 2010. 12 Note 11. Derivative Instruments The Company has used derivative instruments, including interest rate swaps, during the quarter and nine months ended January 31, 2010 and 2009.Derivative instruments are viewed as risk management tools and are not used for trading or speculative purposes. The Company holds debt that is indexed at variable market interest rates and operates internationally.Therefore, the Company is exposed to fluctuations in interest rates and foreign exchange rates in the normal course of business.These fluctuations can increase the costs of financing, investing and operating the business.By nature, all financial instruments involve market and credit risks.The Company enters into derivative and other financial instruments with major investment grade financial institutions and has procedures to monitor the credit risk of those counterparties.The Company limits its counterparty exposure and concentration of risk by diversifying counterparties.While there can be no assurances, the Company does not anticipate any non-performance by any of these counterparties. All derivative instruments are recorded on the balance sheet at fair value.Derivatives used to hedge forecasted cash flows associated with foreign currency commitments or forecasted interest payments may be accounted for as cash flow hedges, as deemed appropriate.Gains and losses on derivatives designated as cash flow hedges are recorded in other comprehensive income and reclassified to earnings in a manner that matches the timing of the earnings impact of the hedged transactions.The ineffective portion of all hedges, if any, is recognized currently in earnings.As of January 31, 2010 and April 30, 2009, there were no outstanding foreign currency forward contracts. Interest Rate Swaps – The Company is subject to market risk exposure from changes to interest rates due to the variable nature of the credit facility market interest rates.The Company manages these exposures by periodically assessing the market environments and swapping variable interest payments for fixed interest payments at an acceptable level for a portion of its debt.These derivative instruments are accounted for as cash flow hedges.The fair value of the interest rate swap is classified as an other asset or other liability at fair value on the Condensed Consolidated Balance Sheets.To the extent these derivatives are effective in offsetting the variability of the hedged cash flows, and otherwise meet the hedge accounting criteria, changes in the derivatives' fair value are not included in current earnings but are included in Accumulated other comprehensive loss in Shareholders' Equity in the Condensed Consolidated Balance Sheets.These changes in fair value will subsequently be reclassified in current earnings as a component of Interest expense when the interest payments are incurred.If a previously designated hedging transaction ceases to be effective as a hedge, any ineffectiveness measured in the hedging relationship would be recorded in earnings in the period that it occurs.Cash flows associated with the interest rate swaps are recorded within Cash flows from operating activities in the Condensed Consolidated Statements of Cash Flows. The Company maintained two interest rate swap arrangements effective during the quarter and nine months ended January 31, 2010, hedging its variable LIBOR-based interest payments on $20.0 million and $25.0 million, respectively, of its debt, which qualified for hedge accounting as cash flow hedges.The interest rate swap agreement on $20.0 million of debt matures in May 2010 and the interest rate swap agreement on $25.0 million of debt matures in November The following table summarizes the fair value of these derivative instruments as of January 31, 2010 and April 30, 2009: In thousands Balance Sheet Location January 31, 2010 April 30, 2009 Derivatives designated as hedging instruments: Interest rate swap arrangements Other accrued liabilities $ 770 $ 1,181 During the quarter and nine months ended January 31, 2010, there was no material impact to the fair value of the Company’s derivative liabilities due to the Company’s or its counterparties’ credit risk. 13 The following table summarizes the pre-tax impact on Accumulated other comprehensive loss in Shareholders' Equity in the Condensed Consolidated Balance Sheets from interest rate swap arrangements that qualified as cash flow hedges for the quarter and nine months ended January 31, 2010: In thousands For the Fiscal Quarter EndedJanuary 31, 2010 For the Nine Months Ended January 31, 2010 Loss recognized in Accumulated Other Comprehensive Loss before tax effect $ 71 $ 404 Loss reclassified from Accumulated Other Comprehensive Loss to Interest Expense (effective portion) $ 297 $ 815 Assuming current market conditions continue, an $0.8 million loss is expected to be reclassified as Interest expense from Accumulated other comprehensive loss in the Condensed Consolidated Statements of Operations to reflect the fixed interest payments obtained from interest rate swap arrangements within the next 12 months. Note 12.Fair Value Measurements In September 2006, the FASB issued fair value guidance for the accounting of both financial assets and liabilities and nonrecurring nonfinancial assets and liabilities.The guidance, which is now a part of ASC 820, Fair Value Measurements and Disclosures (“ASC 820”), was adopted by the Company on May 1, 2008 for its financial assets and liabilities and on May 1, 2009 for its nonrecurring nonfinancial assets and liabilities.ASC 820 defines fair value, establishes a framework for measuring fair value and expands related disclosure requirements.Nonrecurring nonfinancial assets and liabilities for the Company include those measured at fair value in goodwill impairment testing, asset retirement obligations initially measured at fair value and those nonrecurring nonfinancial assets and liabilities initially measured at fair value in a business combination. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly business transaction in the principal market for the asset or liability. ASC 820 establishes a hierarchy of inputs used to measure fair value as Level 1, 2 and 3, as described in the following table, which provides assets and liabilities reported at fair value and measured on a recurring basis as of January 31, 2010: In thousands Total Quoted prices in active markets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Available for sale investments $ 3,708 $ 3,708 $ $ Interest rate swap agreements (770 ) (770 ) Estimated fair value of contingent consideration (3,174 ) (3,174 ) Total $ (236 ) $ 3,708 $ (770 ) $ (3,174 ) The fair values of the available for sale investments were based on quoted market prices unadjusted from financial exchanges (Level 1), except for preferred shares in an international private company, for which the fair value was based upon Level 3 evidence and determined to be insignificant.The interest rate swap agreements were valued using observable current market information as of the reporting date such as the prevailing LIBOR-based currency spot and forward rates (Level 2). In connection with the acquisition of Yunique (see Note 3), a liability was recognized for the Company’s estimate of the fair value of the contingent consideration on the acquisition date based on probability-based forecasted revenue.Any change in the fair value of the contingent consideration subsequent to the acquisition date will be recognized in the statement of operations.This fair value measurement is based on significant inputs not observed in the market and thus represents a Level 3 measurement.Level 3 instruments are valued based on unobservable inputs that are supported by little or no market activity and reflect the Company’s own assumptions in measuring fair value.A change in the estimated probabilities of revenue achievement could have a material effect on the statement of operations and balance sheets in the period of change. 14 The above fair values were computed based on quoted market prices or an estimate of the amount to be received or paid to terminate or settle the agreement, as applicable. The fair values of cash and cash equivalents, accounts receivable, accounts payable and accrued expenses approximate the carrying amounts due to their short-term nature.All of the Company's outstanding debt accrued interest at variable interest rates.As the underlying interest rates are believed to represent market rates, the carrying amounts are considered to approximate fair value. Note 13.Income Taxes For the quarter ended January 31, 2010, the Company recognized tax benefits from the utilization of certain foreign net operating losses which had previously been reserved and from international rate differences.For the quarter ended October 31, 2009, the Company recognized tax benefits from a favorable settlement of a foreign tax audit, as well as from international tax rate differences. For the quarter ended January 31, 2009, the Company recognized tax benefits from adjustments to tax contingency reserves as well as from international tax rate differences.During the quarter ended October 31, 2008, the Company finalized the merger of its two French subsidiaries in order to avoid redundant administrative costs and solidify the capital structure of the entities.Based on the projected future income of the merged entity, a valuation reserve against French loss carryforwards of approximately $3.4 million was reversed. Note 14. Discontinued Operations and Asset Sales On September 1, 2009, the Company sold 100 percent of the capital stock of FOBA for a net sales price of approximately $8.8 million, net of transaction fees.FOBA was acquired in October 2008 as part of the acquisition of Virtek.Sales proceeds of approximately $0.9 million will remain in escrow for a two-year period for possible application to specified contingencies.A gain on sale of $1.7 million was included on the Condensed Consolidated Statement of Operations within Loss from discontinued operations for the nine months ended January 31, 2010. On September 30, 2009, the Company sold substantially all of the assets and liabilities of ND Graphics for a net sales price of approximately $5.3 million, net of transaction fees.A loss on sale of $3.1 million was included on the Condensed Consolidated Statement of Operations within Loss from discontinued operations for the nine months ended January 31, 2010.ND Graphics will continue to serve as the Company’s Canadian distributor for its Sign Making and Specialty Graphics segment. The Company expects some continuing cash flows, primarily from sales of equipment and aftermarket supplies to ND Graphics, although these cash flows are not expected to be significant enough to preclude discontinued operations accounting. The operations of ND Graphics and FOBA were not considered a core strategic focus for the Company.See Note 1.Net proceeds from the transactions were used to reduce the Company’s outstanding debt. The Company allocated a portion of its interest expense to discontinued operations, as the proceeds from the sales were required to reduce the Company’s outstanding obligations under its credit facility.The Company allocated approximately $0.3 million of interest expense to discontinued operations for the nine months ended January 31, 2010.The Company allocated approximately $0.2 million and $0.4 million of interest expense to discontinued operations for the quarter and nine months ended January 31, 2009, respectively. The following table provides revenue and pretax (loss) income from the FOBA discontinued operations: For the Fiscal Quarters Ended January 31, For the Nine Months Ended January 31, In thousands 2010 2009 2010 2009 Revenue from discontinued operations $ $ 6,572 $ 5,973 $ 7,122 Pretax (loss) income from discontinued operations $ (181 ) $ (318 ) $ 618 $ (131 ) 15 The following table provides a summary of the assets and liabilities of FOBA as of September 1, 2009 that were sold: In thousands September 1, 2009 Assets: Accounts receivable, net $ 3,069 Inventories 3,848 Prepaid and other assets 66 Total current assets 6,983 Property, plant and equipment, net 1,336 Total assets $ 8,319 Liabilities: Accounts payable $ 1,142 Accrued compensation and benefits 488 Other accrued liabilities 1,577 Other liabilities 229 Total liabilities $ 3,436 Net assets $ 4,883 The following table provides revenue and pretax income (loss) from the ND Graphics discontinued operations: For the Fiscal Quarters Ended January 31, For the Nine Months Ended January 31, In thousands 2010 2009 2010 2009 Revenue from discontinued operations $ $ 6,574 $ 13,901 $ 25,272 Pretax income (loss) from discontinued operations $ 21 $ (73 ) $ (3,392 ) $ 33 The following table provides a summary of the assets and liabilities of ND Graphics as of September 30, 2009 that were sold: In thousands September 30, 2009 Assets: Accounts receivable, net $ 4,413 Inventories 4,579 Prepaid and other assets 174 Total current assets 9,166 Property, plant and equipment, net 720 Other long-term assets 60 Total assets $ 9,946 Liabilities: Accounts payable $ 1,332 Accrued compensation and benefits 130 Other accrued liabilities 146 Total liabilities $ 1,608 Net assets $ 8,338 The Company closed the majority of its Spandex Poland operations during the quarter ended October 31, 2009.The results of this business were previously reported within the Sign Making and Specialty Graphics segment.The Company has reported the results of operations of Spandex Poland as discontinued operations for the quarter and nine months ended January 31, 2010 and 2009, respectively, within the condensed consolidated financial statements.The Company expects some continuing cash flow from the Spandex Poland operation, primarily related to service contracts on prior equipment sales. These cash flows are not expected to be significant enough to preclude discontinued operations accounting. 16 The following table provides revenue and pretax income (loss) from the Spandex Poland discontinued operations: For the Fiscal Quarters Ended January 31, For the Nine Months Ended January31, In thousands 2010 2009 2010 2009 Revenue from discontinued operations $ $ 760 $ 1,234 $ 3,410 Pretax income (loss) from discontinued operations $ 114 $ (575 ) $ (266 ) $ (1,152 ) In August 2008, the Company sold the Ophthalmic Lens Processing segment’s Australian facility for a sales price of $1.0 million.The Company realized a gain of $0.6 million related to this transaction, which was reflected as a benefit within Selling, general and administrative expenses on the accompanying Condensed Consolidated Statements of Operations for the nine months ended January 31, 2009. Note 15. Recently Issued Accounting Pronouncements In October 2009, the FASB issued Accounting Standards Update (“ASU”) 2009-13, Multiple-Deliverable Revenue Arrangements (“ASU 2009-13.”)ASU 2009-13 amends the accounting and reporting guidance for arrangements including multiple revenue-generating activities. ASU 2009-13 amends the criteria for separating deliverables and measuring and allocating arrangement consideration to one or more units of accounting. The amendment also establishes a selling price hierarchy for determining the selling price of a deliverable. Significantly enhanced disclosures will also be required to provide information about the Company’s multiple-deliverable revenue arrangements, including information about the nature and terms, significant deliverables, and its performance within arrangements. ASU 2009-13 also requires information to be provided about significant judgments made, changes to those judgments and how the application of the relative selling-price method affects the timing or amount of revenue recognition. In October 2009, the FASB issued ASU 2009-14, Certain Revenue Arrangements That Include Software Elements (“ASU 2009-14.”)ASU 2009-14 changes the accounting model for revenue arrangements that include both tangible products and software elements that are “essential to the functionality,” and removes these products from current software revenue guidance. The new guidance will include factors to help companies determine what software elements are considered “essential to the functionality.”ASU 2009-14 subjects software-enabled products to other revenue guidance and disclosure requirements, such as guidance relating to revenue arrangements with multiple-deliverables. Both ASU 2009-13 and ASU 2009-14 are effective prospectively for revenue arrangements entered into or materially modified beginning May 1, 2011 for the Company, although early application is permitted. The Company is currently evaluating the potential impacts of ASU 2009-13 and ASU 2009-14 on its revenue recognition accounting practices. In December 2008, the FASB issued guidance, included within FASB ASC 715, Compensation-Retirement Benefits, on an employer’s disclosures about plan assets of a defined benefit pension on investment policies and strategies, major categories of plan assets, inputs and valuation techniques used to measure the fair value of plan assets and significant concentrations of risk within plan assets. This guidance will be effective for the fourth quarter of the fiscal year ending April 30, 2010.Upon initial application, the provisions of this guidance are not required for earlier periods that are presented for comparative purposes.The Company will comply with the disclosure requirements of this guidance for its fiscal year ending April 30, 2010. Note 16. Debt Amendment In November 2009, the Company amended the credit agreement for its revolving credit facility with several banks and other financial institutions and lenders specified in the agreement and RBS Citizens, N.A., in its capacity as administrative agent for the lenders.The amendment modified certain financial covenants as described below, amended the definitions of EBIT and
